DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               A.I., the father,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                      and GUARDIAN AD LITEM,
                             Appellees.

                               No. 4D18-3104

                           [January 29, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2015-3450 DP.

  Denise E. Kistner of Law Offices of Denise E. Kistner, P.A., Fort
Lauderdale, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children's Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

  Beth Kathryn Roland of Family First Firm, Orlando, and Thomasina F.
Moore, Tallahassee, for appellee Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *            *

   Not final until disposition of timely filed motion for rehearing.